Title: From Thomas Jefferson to Albert Gallatin, 5 September 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello Sep. 5. 1801.
Your favor of Aug. 29. came to hand on the 3d. but no commission for Chisman is come to hand from mr Wagner. it shall be signed as soon as recieved, as my information relative to him is favorable. I return you all the papers recieved in your last except the list of warrants. with respect to Sproat you will do what you find best. the Circular letter has my entire approbation. I have written by this post both to mr Meredith & Colo. Habersham fixing the translation of the latter to the last day of October.
Mr. Madison happened to be with me on the arrival of our last post, & had directed his mail to be brought here. but it has failed. consequently he has not yet recieved his letters by the Maryland, and we are as yet uninformed of the points on which the ratification is suspended. but we both conclude it improper to delay either the Boston or mr Livingston. he gives notice by this post that the departure of both must be prepared, and hopes to recieve his letters in time to prepare & forward mr Livingston’s ultimate instructions by the next. I wish Murray may not trust himself with any important modifications. if the treaty should never be ratified it will only begin the work of placing us clear of treaty with all nations.
I learn with sincere regret the continued illness of your child. my sympathies with you in that distress flow from great trials in the same school at a former period of my life. Genl. Dearborne’s situation is peculiarly afflicting. my health has been uninterrupted as well as that of my family. so also has been mr Madison’s. no letter written by you after your reciept of this can be answered sooner than by myself in person, as I shall be with you on the 30th. accept assurances of my sincere esteem and high respect.
Th: Jefferson
